Citation Nr: 1749482	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  07-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for obesity, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran had active service from April 1968 to July 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2016 the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) which in a May 2017 Memorandum Decision, the Court set aside the denial and remanded the matter to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2017 Memorandum Decision, the Court found that the Board should address whether obesity was as likely as not caused or aggravated by the Veteran's service-connected disabilities and, in turn, whether his obesity as likely as not caused or aggravated his bilateral knee condition.  The Court also noted that secondary service connection must address both causation and aggravation.

This theory of secondary service connection was not previously raised and has not been medically evaluated or considered by the AOJ.  Although service connection for obesity under any theory has not been awarded, the issue is inextricably intertwined with the current claim for service connection for a bilateral knee disability.  The Board finds that an additional medical opinion is necessary on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice relevant to service connection for obesity including the criteria for service connection on a secondary basis. 

2.  Provide access to the electronic files to the June 2015 VA examiner or to a suitable substitute if this examiner is not available.  Request that the examiner review the files including this Remand, and note the review in an opinion report. 

Request that the examiner provide opinions as to: (1) whether obesity was as likely as not caused or aggravated by the Veteran's service-connected disabilities; and (2) if so, whether his obesity as likely as not caused or aggravated his bilateral knee condition. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

A complete rationale is required including consideration of the Veteran's lay contentions. 

3.  After completing the above, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




